Citation Nr: 1430405	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether a timely substantive appeal was filed with respect to the issue of entitlement to an effective date prior to July 13, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991.

This matter is on appeal from a May 2010 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


FINDINGS OF FACT

1.  In a February 2007 rating, the Veteran was granted service connection for PTSD.  A notice of disagreement (NOD) to the assigned effective date was received by VA in February 2008, and a statement of the case (SOC) was mailed to the Veteran on May 11, 2009.  

2. A substantive appeal with respect the issue of entitlement to an effective date prior to July 13, 2005 for the grant of service connection for PTSD, was received by the RO on April 28, 2010.  


CONCLUSION OF LAW

A timely substantive appeal with regard the issue of entitlement to an effective date prior to July 13, 2005 for the grant of service connection for PTSD, has not been submitted.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, 20.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, VA's duty to notify and assist is not required in this case, because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Timely Submission of a Substantive Appeal

Under VA regulations, an appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (a VA Form-9 or an equivalent statement).  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200-20.202 (2013).

A NOD and/or a substantive appeal may be filed by a claimant personally by the Veteran, or by his or her proper representative 38 C.F.R. § 20.301(a).  To be considered as timely received, the substantive appeal must be filed within 60 days from the date that the AOJ (in this instance, the RO) mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  Where the remainder of the one-year period from date of notification of the decision at issue has elapsed, an extension of the 60-day period for filing a Substantive Appeal may be granted in accordance with a timely-filed request for extension of time.  See 38 C.F.R. §§ 20.302(b), 20.303.

A substantive appeal can be provided through a properly completed VA Form-9, or correspondence containing the requisite information, and also should set forth specific arguments relating to errors of fact or law made by the AOJ reaching the determination being appealed.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

In this case, in a February 2007 rating decision, the Veteran was granted service connection for PTSD, with a 30 percent disability rating, effective July 13, 2005. In February 2008, he submitted a timely NOD to the assigned effective date, arguing that service connection should instead be effective from the time of his active duty service, which ended in August 1991.  

In response to this NOD, the Veteran was issued a SOC on May 11, 2009, which again denied entitlement to an effective date prior to July 13, 2005.  This SOC was accompanied by a letter informing the Veteran that he must submit a substantive appeal within either 60 days of receipt of the SOC, or within one year of the original February 2007 rating decision, whichever is later.

According to the evidence of record, the Veteran did not submit a substantive appeal to the May 11, 2009, SOC until April 28, 2010.  As this was greater than 60 days after the May 11, 2009, SOC and well over one year after the original February 2007 rating decision, the RO issued a May 2010 administrative determination informing the Veteran that the substantive appeal was not timely, and the issue was now final.  

After a review of the pertinent evidence, the Board determines that the Veteran's substantive appeal was not timely submitted, and the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is no longer on appeal.  As an initial matter, the Veteran acknowledged in a September 2010 statement that he received the May 11, 2009, SOC, which included notice of the steps he needed to take in order to perfect his appeal.  Moreover, there are no other documents of record that could have been misconstrued as a timely substantive appeal submitted within 60 days of May 11, 2009.  Indeed, there are no documents of record at all for the period from May 11, 2009 and April 28, 2010.  

In his September 2010 statement, the Veteran essentially argues that a substantive appeal submitted within one year of receipt of a SOC is timely.  This, however, is an incorrect understanding of the time requirements set forth in 38 C.F.R. § 20.302(b).  Moreover, since he was provided with timely and sufficient notice of the correct time requirements, there is no reason to conclude that he or his representative (who also received a copy of the SOC) would not have known about them.  Therefore, the evidence indicates that his substantive appeal was untimely, and he has not established good cause as to why he may have been unable to submit a substantive appeal in a timely fashion.  

The Board recognizes that a time period for taking an action may on some occasions be equitably tolled.  See McPhail v. Nicholson, 19 Vet. App. 30, 32 (2005) (noting the distinction between equitable tolling and the good-cause exception in § 3.109(b)).  See also Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998); Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).

There is a three-part test to determine whether "extraordinary circumstances" in justify equitable tolling: (1) the extraordinary circumstance must be beyond the Veteran's control, (2) the Veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the Veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005).

In this case, none of these circumstances apply.  Specifically, there have been no assertions that the Veteran was mentally incapable of understanding the requirements of 38 C.F.R. § 20.302(b), nor has he argued that there were any extraordinary circumstances that prevented him from submitting a timely substantive appeal.  Finally, there has been no assertion of reliance upon incorrect information, and there is no evidence that any of the information sent to the Veteran was inaccurate.  Consequently, there is no basis for the Board to recognize the Veteran's April 28, 2010 VA Form-9 as a timely substantive appeal.  

ORDER

A timely substantive appeal as to the issue of entitlement to an effective date prior to July 13, 2005 for the grant of service connection for PTSD, has not been submitted.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


